STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA              IN    THE                             NO.     2022    CW   0222
INTEREST         OF       J. D.    AKA       BABY

GIRL    J. B.




                                                                                    MARCH    10,   2022




In   Re:          L. W.           and    K. W.,     applying     for    supervisory    writs,      17th
                  Judicial               District       Court,    Parish     of     Lafourche,      No.
                  14332.




BEFORE:           GUIDRY,           HOLDRIDGE,        AND   CHUTZ,     JJ.


        WRIT      DENIED.


                                                         JMG
                                                         GH

                                                        WRC




COURT      OF   APPEAL,            FIRST      CIRCUIT




        EPUT
                FOR
                      C    ER
                          THE
                                  4OFCOURT
                                  COURT